Citation Nr: 9919423	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  97-19 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUE

Entitlement to an increased rating for the service-connected 
shell fragment wound of the left posterior shoulder area with 
trapezius muscle damage, currently rated as 20 percent 
disabling.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

James L. March, Counsel


INTRODUCTION

The veteran served on active duty from April 1940 to June 
1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1996 rating decision of the RO.  



REMAND

The veteran's service-connected shell fragment wound of the 
left shoulder has been evaluated pursuant to 38 C.F.R. 
§ 4.73, including Diagnostic Code 5301, which addresses 
injuries to Muscle Group I.  It is apparent from the evidence 
that the veteran's wound involved injury to Muscle Group I.  
VA examination reports dated in July 1996 and November 1997, 
however, now indicate that the shell fragment also injured 
the sternocleidomastoid muscle, which is a part of Muscle 
Group XXII.  The RO should consider whether a separate rating 
should be assigned for disability involving this muscle group 
as well.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  

The Board notes that during the pendency of the veteran's 
current appeal, the rating schedule criteria  for determining 
the disability evaluations to be assigned for muscle injuries 
was changed effective on July 3, 1997.  The criteria for the 
evaluation of muscle injury under Diagnostic Code 5301 is the 
same under both the old and new regulations.  Further, the 
modifications in the criteria for defining slight, moderate, 
moderately severe, and severe muscle injuries due to gunshot 
wounds or other trauma are insignificant as they would relate 
to this appeal.  Although, ordinarily a remand would be 
necessary for the sole purpose of reevaluating the muscle 
injury under the new criteria, see Karnas v. Derwinski, 1 
Vet. App. 308 (1991), such is not the case here.  
Nonetheless, in the event that the benefits sought on appeal 
are again denied, the RO should provide the precise 
regulatory criteria as provided in the new regulations.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should take appropriate steps 
in order to contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated his left 
shoulder since November 1997.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  The veteran should be scheduled for a 
VA orthopedic examination to ascertain 
the full extent of his service-connected 
shell fragment wound residuals.  All 
indicated tests must be conducted.  The 
claims file must be made available to and 
reviewed by the examiner prior to the 
requested study.  The examiner should 
specifically identify all muscle groups 
involved, in particular, if there has 
been injury to Muscle Group XXII on the 
left.  The examiner should then address 
whether the veteran has positive evidence 
of marked or moderately severe loss on 
tests of strength and endurance of each 
of the muscle groups involved, 
indications on palpation of moderate loss 
of deep fascia, or moderate loss of 
muscle substance or moderate loss of 
normal firm resistance of muscles 
compared with the sound side, consistent 
with the criteria set forth in 38 C.F.R. 
§ 4.56(c).  The examiner should also 
comment on whether the veteran has 
slight, moderate, moderately severe or 
severe muscle injury due to the shell 
fragment wound of his left shoulder 
region or in the area of the neck.  The 
examiner also should identify any 
objective evidence of pain or functional 
loss due to pain associated with the 
service-connected left shoulder or neck 
injury.  The examiner should be requested 
to provide an opinion as to the extent 
that pain due to service-connected 
condition limits the veteran's functional 
ability.  The examiner should also be 
requested to determine whether, and to 
what extent, the left shoulder or neck 
exhibits weakened movement, excess 
fatigability or incoordination.  Complete 
rationale for the opinions expressed 
should be provided.  

3.  After undertaking any additional 
development deemed appropriate, including 
any additional indicated specialist 
examinations, the RO should again review 
the veteran's claim for increase.  All 
indicated development should be taken in 
this regard.  If the benefit sought on 
appeal is not granted, he and his 
representative should be issued a 
Supplemental Statement of the Case, to 
include the new regulatory criteria, and 
be afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  


